EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement, dated as of July 29, 2016 (this
“Amendment”) is among MTS SYSTEMS CORPORATION, a Minnesota corporation (the
“Company”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and as Swingline Lender (the “Swingline Lender”),
JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Issuing Banks
(collectively, the “Issuing Banks” and each, an “Issuing Bank”), the Revolving
Lenders party hereto and BANK OF AMERICA, N.A., as an Additional Lender (in such
capacity, the “Additional Lender”).  Capitalized terms not otherwise defined
herein having the definitions provided therefor in the Credit Agreement
referenced below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”; the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”);

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has
requested that the Administrative Agent, the Swingline Lender, the Issuing Banks
and the Additional Lender amend the Credit Agreement to provide for an
Incremental Revolving Commitment in the amount of $20,000,000 to be provided by
the Additional Lender;

 

WHEREAS, the Company has also requested that the Administrative Agent, the
Swingline Lender, the Issuing Banks and the Required Revolving Lenders agree to
certain additional amendments to the Credit Agreement; and

 

WHEREAS, the Administrative Agent, the Additional Lender, the Swingline Lender,
the Issuing Banks and the Revolving Lenders party hereto have agreed to so amend
the Credit Agreement upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

1.                                      Amendments to the Credit Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 2 below (such date, the “Amendment No. 1 Effective Date”), the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                                 The Additional Lender hereby agrees, subject
to the other terms set forth in the Loan Documents (including, without
limitation, Sections 2.09 and 9.04 of the Credit Agreement), to provide an
Incremental Revolving Commitment in the amount of $20,000,000, which shall be a
Revolving Commitment under the Credit Agreement, and to become a Revolving
Lender under the Credit Agreement on the Amendment No. 1 Effective Date.

 

(b)                                 Section 1.01 of the Credit Agreement is
amended to insert, in the appropriate alphabetical location, the following new
definition:

 

““Amendment No. 1 Effective Date” means July 29, 2016.”

 

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Revolving Commitment”
appearing in Section 1.01 of the Credit Agreement is hereby amended to amend and
restate the final two sentences thereof in their entirety to read as follows:

 

“The amount of each Lender’s Revolving Commitment as of the Amendment No. 1
Effective Date is set forth on Schedule 2.01A, or in the applicable
documentation pursuant to which such Lender shall have assumed its Revolving
Commitment pursuant to the terms hereof, as applicable. The aggregate amount of
the Revolving Lenders’ Revolving Commitments on the Amendment No. 1 Effective
Date is $120,000,000.”

 

(d)                                 Section 2.06(b) of the Credit Agreement is
hereby amended to replace the amount “$50,000,000” set forth therein with the
amount “$60,000,000”.

 

(e)                                  Section 2.20(a) of the Credit Agreement is
hereby amended to (i) replace the reference to the term “Effective Date” set
forth therein with the term “Amendment No. 1 Effective Date” and (ii) replace
the amount “$75,000,000” set forth therein with the amount “$55,000,000”.

 

(f)                                   Schedule 2.01A of the Credit Agreement is
hereby amended to replace the Revolving Commitments grid set forth therein with
the following:

 

LENDER

 

REVOLVING COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

35,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

25,000,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

20,000,000

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

20,000,000

 

BANK OF AMERICA, N.A.

 

$

20,000,000

 

AGGREGATE REVOLVING COMMITMENTS

 

$

120,000,000

 

 

(g)                                  Schedule 2.01B of the Credit Agreement is
hereby amended to replace the Letter of Credit Commitments grid set forth
therein with the following:

 

LENDER

 

LETTER OF CREDIT
COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

60,000,000

 

LETTER OF CREDIT COMMITMENTS

 

$

60,000,000

 

 

2.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to the conditions precedent that the Administrative
Agent (or, in the case of clause (d) below, the Additional Lender) shall have
received:

 

(a)                                 counterparts to (i) this Amendment, duly
executed by each of the Company, the Additional Lender, the Administrative
Agent, the Swingline Lender, each Issuing Bank and the Required Revolving
Lenders and (ii) the Consent and Reaffirmation attached as Exhibit A hereto,
duly executed by the Subsidiary Guarantors;

 

(b)                                 a certificate executed by a Financial
Officer, on behalf of the Company, certifying that as of the date hereof and
immediately after giving effect to the terms of this Amendment: (i) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement are satisfied and (ii) the Company is in compliance (on a pro forma
basis, assuming full drawing under the Incremental

 

2

--------------------------------------------------------------------------------


 

Revolving Commitment contemplated hereby) with the covenants contained in
Section 6.12 of the Credit Agreement;

 

(c)                                  customary opinions of Simpson Thacher &
Bartlett LLP, counsel to the Loan Parties, and Faegre Baker Daniels LLP,
Minnesota counsel to the Loan Parties, in respect of this Amendment, in each
case, reasonably satisfactory to the Administrative Agent;

 

(d)                                 payment of all fees due and payable to the
Additional Lender in connection with this Amendment; and

 

(e)                                  payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ reasonable and documented
out-of-pocket expenses due and payable and required to be paid on or prior to
the Amendment No. 1 Effective Date (including, to the extent invoiced no less
than two (2) Business Days prior to the Amendment No. 1 Effective Date (except
as otherwise reasonably agreed by the Company), reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) in connection
with this Amendment and any other Loan Documents delivered pursuant to the
Amendment.

 

3.                                      Representations and Warranties.  To
induce the Administrative Agent, the Swingline Lender, the Issuing Banks, the
Additional Lender and the Revolving Lenders party hereto to enter into this
Amendment, the Company hereby represents and warrants to the Administrative
Agent, the Swingline Lender, the Issuing Banks, the Additional Lender and the
Revolving Lenders party hereto, that:

 

(a)                                 This Amendment and the Credit Agreement as
modified hereby constitute legal, valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

(b)                                 As of the date hereof and immediately after
giving effect to the terms of this Amendment, (i) no Default has occurred and is
continuing, and (ii) the representations and warranties of the Company set forth
in the Credit Agreement are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language is true and correct in all respects), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language was true and correct in all
respects) as of such earlier date.

 

4.                                      Reference to and Effect on the Credit
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in any other Loan Document
to the Credit Agreement (including, without limitation, by means of words like
“thereunder,” “thereof,” and words of like import), shall mean and be a
reference to the Credit Agreement as amended hereby, and this Amendment and the
Credit Agreement shall be read together and construed as a single instrument
referred to herein as the Amended Credit Agreement.

 

(b)                                 Except as expressly amended hereby, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby reaffirmed, ratified and confirmed.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties securing
payment of the Secured Obligations (and all filings with any Governmental
Authority in connection therewith) are in all respects continuing and in full
force and effect with respect to all Secured Obligations.

 

(d)                                 Except with respect to the subject matter
hereof, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(e)                                  This Amendment is a Loan Document under
(and as defined in) the Credit Agreement.

 

5.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Headings.  Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

(c)                                  Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MTS SYSTEMS CORPORATION, as the Company

 

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

 

Name: Jeffrey A. Graves

 

 

Title: President and CEO

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a
Revolving Lender, as Swingline Lender, as an Issuing
Bank and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Krys Szremski

 

 

Name: Krys Szremski

 

 

Title: Executive Director

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually as Additional

Lender

 

 

 

 

 

 

 

By:

/s/ Casey Klepsch

 

 

Name: Casey Klepsch

 

 

Title: Assistant Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Sharlyn Rekenthaler

 

 

Name: Sharlyn Rekenthaler

 

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, individually
as a Revolving Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Andrew Beckman

 

 

Name: Andrew Beckman

 

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a
Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Fik Durmus

 

 

Name: Fik Durmus

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to Credit Agreement with respect to that certain Credit
Agreement, dated as of July 5, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MTS
Systems Corporation, a Minnesota corporation (the “Borrower”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 1 is dated as of July 29, 2016 (the
“Amendment”) and is by and among the Borrower, Bank of America, N.A., as
Additional Lender, and the Administrative Agent.  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement.

 

Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Subsidiary Guaranty and any other Loan Document
executed by it and acknowledges and agrees that the Subsidiary Guaranty and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated July 29, 2016

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

 

PCB GROUP, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

Name:

Jeffrey A. Graves

 

Title:

President and CEO

 

 

 

 

 

PCB PIEZOTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey A. Graves

 

Name:

Jeffrey A. Graves

 

Title:

President and CEO

 

Signature Page to Consent and Reaffirmation

 

--------------------------------------------------------------------------------